 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BOBBY RAY BRITTON, JR.,                             No. 2:18-cv-2974 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    CALIFORNIA SUPERIOR COURT, et al.,
15                        Defendants.
16

17           Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. On November 14, 2018, plaintiff filed an in forma pauperis affidavit. (ECF No.

19   2.) The November 14, 2018 in forma pauperis affidavit was not properly completed in that

20   plaintiff did not submit the entire form, including the page for certification by jail officials of

21   plaintiff’s trust account balance. In addition, plaintiff did not include a certified copy of his jail

22   trust account statement for the six months period immediately preceding the filing of the

23   complaint. Accordingly, on November 21, 2019, the undersigned granted plaintiff thirty days to

24   submit a properly completed in forma pauperis affidavit. (ECF No. 5.)

25           On December 7, 2018, plaintiff filed a second application for leave to proceed in forma

26   pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 9.) The section of the application requiring

27   certification by jail officials is not complete. In addition, plaintiff did not file a certified copy of

28   his jail trust account statement for the six months period immediately preceding the filing of the
                                                          1
 1   complaint.
 2           On a paper submitted with the December 7, 2018 in forma pauperis application, plaintiff
 3   wrote, “This is what I got back. At least I got back something.” (Id. at 3.) Plaintiff appears to
 4   suggest that he submitted the in forma pauperis application to jail officials, but they failed to
 5   complete the form and provide him with his trust account statement.
 6           Plaintiff is granted thirty days to submit a properly completed in forma pauperis
 7   application. If jail officials refuse to complete the form or fail to provide plaintiff with his trust
 8   account statement, plaintiff shall notify the court within that time. In that briefing, plaintiff shall
 9   identify the date he submitted his request and identify the jail officials to whom he gave his
10   request, by name or badge number, if possible. Plaintiff shall identify the jail officials, by name
11   or badge number, who provided him with an incomplete response to his application, if possible.
12           Accordingly, IT IS HEREBY ORDERED that:
13           1. Plaintiff shall submit, within thirty days of the date of this order, a properly completed
14   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
15   of the Court, or the required fees in the amount of $400; plaintiff’s failure to comply with this
16   order will result in a recommendation that this action be dismissed; and
17           2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In
18   Forma Pauperis By a Prisoner;
19           3. If plaintiff is unable to obtain a properly completed application to proceed in forma
20   pauperis from jail officials, he shall file the briefing discussed above regarding this matter within
21   thirty days of the date of this order.
22   Dated: January 17, 2019
23

24

25
     Brit2974.3a.kc
26

27

28
                                                         2
